11/30/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                           NOTICE OF APPEALS                                  HOUSTON, TEXAS
                                     ASSIGNMENT OF COURT OF APPEALS                      11/30/2015 10:54:46 AM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2012-12595         COURT:    11TH          TENTATIVE DUE DATE:            1/1/2016
APPEAL TYPE       REGULAR (NEW TRIAL FILED)                    CASE STATUS:        DISPOSED (FINAL)
APPELLANT:        MACARINA GARCIA AND JUAN FIGUEROA
APPELLEE:         ELI GAVRIEL SASSON


EVENT FILE DATE       11/25/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     KRISTOPHER K AHN                   TBN:          785312
DATE ORDER SIGNED         9/3/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     66900341        VOLUME:                  PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : October 2, 2015
NOTES:

                                                   CHRIS DANIEL
                                                   Harris County, District Clerk


                                                   By: /s/DUANE C. GILMORE
                                                          DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      NOV 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201212595__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: GARCIA, MACRINA                    VS SASSON, ELI GAVRIEL (DBA WEST HOU
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0002 XDF 24088626 FIGUEROA, JUAN                     WHITAKER, NIC
_     00002-0002 XPL 00792375 SASSON, ELI GAVRIEL (DBA WEST      BROWN, LORI L
_     00001-0002 XDF 24088626 GARCIA, MACRINA                    WHITAKER, NIC
_     00005-0001 DEF 24041555 SASSON, ELI GAVRIEL                MUSSLEWHITE,
_     00004-0001 DEF          WEST HOUSTON MOBILE HOME COMMU
_     00003-0001 PLT 00785312 FIGUEROA, JUAN                     AHN, KRISTOPH
_     00002-0001 DEF          SASSON, ELI GAVRIEL (DBA WEST
_     00001-0001 PLT 00785312 GARCIA, MACRINA                    AHN, KRISTOPH

==> (8) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP